Per Curiam.

There can be no doubt that the Board of City Magistrates has the power and the duty to adopt rules to regulate the conduct of proceedings in the Magistrates’ Courts. Section 4 of the Judiciary Law requiring the sittings of the Magistrates’ Courts to be public, and that every citizen may freely attend the same, would not prevent the board from making reasonable and effective rules to prevent the improper use of courtrooms and approaches thereto by bondsman for the solicitation of business or similar private purposes found to conflict with the public interests.
Rule 52 of the Magistrates’ Courts Rules provides: “ 52. Except for the purpose of executing a bond or other papers needful for the furnishing of bail or other security for the appearance of a particular defendant or for the purpose of appearing before a City Magistrate in connection with his obligation as a bondsman or for the purpose of obtaining information of the disposition of a ease in which he has executed a bail bond, no bondsman or any of his representatives shall be in or about any Court, nor shall he remain in or about any Court longer than necessary to accomplish such purposes.”
It may be noted that instead of affirmatively proscribing specified improper practices by bondsmen this rule provides negatively that they may not be or remain in the courts, except for certain limited business purposes.
We reserve the question as to whether rule 52 as presently adopted is too broad in that it unduly limits attendance by a bondsman as an individual, or when properly attending to his business. We agree with Special Term that a trial disclosing the evils sought to be eliminated may throw some light on the reasonableness of the rule.
The order appealed from should be affirmed, without costs.
Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Order unanimously affirmed, without costs. [200 Misc. 1095.] [See post, p. 893.]